           Case 2:17-cv-01628-RFB-EJY Document 51 Filed 11/26/19 Page 1 of 7


1    AARON D. FORD
       Attorney General
2    MATTHEW P. FEELEY (Bar No. 13336)
       Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Ave., #3900
     Las Vegas, Nevada 89101
5    (702) 486-3120 (phone)
     (702) 486-3773 (fax)
6    E-mail: mfeeley@ag.nv.gov

7    Attorneys for Defendants
     James Dzurenda, Jennifer Nash,
8    Brian Williams, Jerry Howell,
     Paul Bitar, Scherrie Bean,
9    and Alberto Buencamino

10

11

12                           UNITED STATES DISTRICT COURT

13                                    DISTRICT OF NEVADA

14   SHANNON CARTER,                                Case No. 2:17-cv-01628-RFB-EJY
15                      Plaintiff,
16   v.                                            OPPOSITION TO PLAINTIFF’S
                                                     MOTION FOR SUMMARY
17   S. BEAN, BITAR, and J. NASH, et al,                  JUDGMENT
                                                          (ECF NO. 49)
18                      Defendants.
19

20         Defendants James Dzurenda, Jennifer Nash, Brian Williams, Jerry Howell, Paul
21   Bitar, Scherrie Bean, and Alberto Buencamino1, by and through counsel, Aaron D. Ford,
22   Attorney General of the State of Nevada, and Matthew P. Feeley, Deputy Attorney
23   General, hereby oppose Plaintiff’s Motion for Summary Judgment (MSJ) (ECF No. 49).
24   Defendants request that Plaintiff’s MSJ be denied, or in the alternative, that Defendants
25   be granted an extension in which to respond to Plaintiff’s MSJ.
26
           1 Although Plaintiff brought his MSJ against additional defendants, specifically
27
     Romeo Aranas and L. Stewart, they have not yet appeared in this case. Undersigned
28   counsel brings this opposition for Defendants James Dzurenda, Jennifer Nash, Brian
     Williams, Jerry Howell, Paul Bitar, Scherrie Bean, and Alberto Buencamino only.


30                                          Page 1 of 7
           Case 2:17-cv-01628-RFB-EJY Document 51 Filed 11/26/19 Page 2 of 7


1          This opposition is based on the following Memorandum of Points and Authorities
2    and the papers and pleadings on file herein.
3                     MEMORANDUM OF POINTS AND AUTHORITIES
4    I.    INTRODUCTION AND PROCEDURAL HISTORY
5          Plaintiff Shannon Carter (Carter) is an inmate incarcerated in the Nevada
6    Department of Corrections (NDOC), and is currently housed at Southern Desert
7    Correctional Center (SDCC). Carter filed an Amended Civil Rights Complaint Pursuant
8    to 42 U.S.C. §1983 (Complaint) for events that allegedly occurred while Carter was
9    housed at High Desert State Prison (HDSP). ECF No. 14. This Court issued its Screening
10   Order on September 26, 2019. ECF No. 44.
11         Carter has alleged that he “had an infected tooth in his mouth for over a year” and
12   Defendants failed to treat him. ECF No. 44 at 4:6-7. The entirety of Carter’s allegations
13   revolve around Carter’s claims that he was not provided the proper dental treatment.
14   Carter has since received the requested dental treatment, and the only remaining issue
15   here is Carter’s claim for the time he allegedly went without the treatment.2
16         In its Screening Order, the Court allowed to proceed Carter’s:
17         1)     Eighth Amendment claim against Defendants Bean, Bitar, Nash, Williams,
18                Aranas, Buencamino, Stewart, Howell and Dzurenda;
19         2)     Fourteenth Amendment substantive due process claim against Defendants
20                Bean, Bitar, Nash, Williams, Aranas, Buencamino, Stewart, Howell and
21                Dzurenda; and
22         3)     First Amendment retaliation claim against Defendants Bean and Bitar.
23   ECF No. 44 at 11:18 – 12:2.
24         In summary, the Court allowed Plaintiff to proceed with his various claims against
25   (1) Bean, (2) Bitar, (3) Nash, (4) Williams, (5) Aranas, (6) Buencamino, (7) Stewart,
26   (8) Howell, and (9) Dzurenda. Additionally, this Court ordered “Defendants have two
27         2  See, ECF 34 (filed under seal). The Court granted Plaintiff’s preliminary
28   injunction requesting immediate dental treatment. All treatment was provided, and
     Defendants filed a notice of compliance stating as much.


30                                          Page 2 of 7
              Case 2:17-cv-01628-RFB-EJY Document 51 Filed 11/26/19 Page 3 of 7


1    weeks from the date of entry of this screening order to file an answer or responsive
2    pleading.” ECF No. 44 at 12:7-9.
3             Previously, on October 31, 2018, undersigned counsel filed a Notice of Acceptance
4    of Service on behalf of (1) Jennifer Nash (Nash), (2) Dr. Paul Bitar (Bitar), (3) Scherrie
5    Bean (Bean), (4) James Dzurenda (Dzurenda), (5) Brian Williams (Williams), (6) Alberto
6    Buencamino, (Buencamino), and (7) Jerry Howell (Howell). ECF No. 36 at 1:24 -2:4.
7    Service was not accepted on behalf of (1) Romeo Aranas, or (2) L. Stewart. Id. at 2:5-2.
8    Additionally, and pursuant to the Screening Order On October 8, 2019, Defendants
9    (1) Nash, (2) Bitar, (3) Bean, (4) Dzurenda, (5) Williams, (6) Buencamino, and (7) Howell
10   filed their Answer. ECF No. 45.
11            Neither Romeo Aranas, nor L. Stewart have appeared in this action. There is no
12   indication that these defendants have even been served. Undersigned counsel does not
13   represent these defendants in this action and does not respond for them here.
14            On October 24, 2019, this Court issued a Scheduling Order, setting the following
15   dates:
16            •   Deadline to join additional parties or amend pleadings – December 23, 2019
17            •   Discovery must be completed – January 21, 2020
18            •   Discovery motions deadline - February 5, 2020
19            •   Motions for Summary Judgment deadline - February 20, 2020
20            Joint Pretrial Order due 30 days after the date for filing motions for summary
21   judgment or 30 days after decision of any pending dispositive motion or until further
22   order of the Court. ECF No. 47.
23            Just under two weeks later, on November 5, 2019, Carter filed his present MSJ.
24   ECF No. 49.
25            Defendants hereby Oppose Plaintiff’s MSJ.
26   ///
27   ///
28   ///


30                                             Page 3 of 7
             Case 2:17-cv-01628-RFB-EJY Document 51 Filed 11/26/19 Page 4 of 7


1    II.     ARGUMENT
2            Carter’s motion should be denied for the following reasons.
3            A.    Carter’s MSJ Is Brought Against Non-Parties And Is Unclear As To
                   Why Summary Judgment Should Be Granted As To Each Individual
4                  Defendant
5            Carter has brought his MSJ “[p]ursuant to Rule 56, Fed. R. Civ. P.” and “requests
6    this court to grant him Summary Judgment as to the liability of Defendants Bean, Bitar,
7    Nash, Williams, Aranas, Buencamino, Stewart, Howell, and Dzurenda.” ECF No. 49 at 1. In
8    Carter’s Brief in Support of Plaintiff’s Motion for Summary Judgment he writes “he first
9    informed the defendants of his need for dental treatment on February 20, 2016” ECF No. 49
10   at 84. Throughout Carter’s MSJ, he refers to the “defendants” and alleges that they are
11   liable for the claims brought.
12           However, as discussed above, Aranas and L. Stewart are not parties in this matter
13   and undersigned counsel does not respond for them here. Carter however continues to
14   litigate this action as if these individuals were part of it, as he has brought his MSJ against
15   them.
16           Throughout Plaintiff’s MSJ he discusses the “defendants”; however, Carter is
17   apparently referring to all of the named defendants, to include the ones who are not actually
18   a party to this action. Carter additionally filed a Declaration in Support of Plaintiff’s Motion
19   for Summary Judgment. ECF No. 49 at 2-5. Although Carter makes certain allegations
20   against specific Defendants, he attributes each individual defendant’s knowledge to all of
21   the other defendants, to include Aranas and L. Stewart, neither of whom are a party to this
22   case. Carter is alleging that he is entitled to summary judgment based on the collective
23   actions and knowledge of the “defendants” despite two of discussed Defendants not ever
24   appearing in this action.
25           Carter’s MSJ should be denied as he cannot show that there is no genuine dispute as
26   to any material facts. Carter included a Statement of what he claims to be Undisputed Facts
27   (ECF No. 49 at 88); however, all of the “facts” refer to the “defendants” as a collective group.
28   Carter states, for example, that “Defendant’s determined that Plaintiff had a “serious


30                                             Page 4 of 7
           Case 2:17-cv-01628-RFB-EJY Document 51 Filed 11/26/19 Page 5 of 7


1    medical need” on “4-29-16.” ECF No. 49 at 88 ¶ 2. However, nowhere in Carter’s MSJ does
2    he establish that any of the Defendants made this determination, let alone any individual
3    Defendant.
4          Carter is asking that this Court grant him summary judgment against all
5    Defendants based on the alleged collective actions of the non-party Defendants Aranas and
6    L. Stewart. Summary judgment should be denied as Carter has not even specified what
7    material facts even apply to which defendants.
8          B.     Carter’s MSJ Is Premature
9          Although Fed. R. Civ. P. 56(b) allows for a party to file a motion for summary
10   judgment at any time until 30 days after the close of all discovery, a decision on Plaintiff’s
11   MSJ would be premature. Fed. R. Civ. P. 56(d) states:
12                (d) When Facts Are Unavailable to the Nonmovant. If a
                  nonmovant shows by affidavit or declaration that, for specified
13                reasons, it cannot present facts essential to justify its opposition,
                  the court may:
14                (1) defer considering the motion or deny it;
                  (2) allow time to obtain affidavits or declarations or to take
15                discovery; or
                  (3) issue any other appropriate order.
16

17         As discussed above, discovery is still open in this matter as the deadline to complete
18   discovery is January 21, 2020. Neither party has yet to serve discovery requests on the
19   other; however, there is still sufficient time to do so. At this time, Defendants do not have
20   and cannot present facts essential to justify its opposition and pursuant to Fed. R. Civ. P.
21   56(d) and this Court should deny Plaintiff’s MSJ, or allow for the taking of discovery and
22   allow for an extension in which to reply to the present MSJ until February 20, 2020, the
23   current deadline to file MSJs. ECF No. 47.
24         This would be consistent with the Court’s prior Order. On October 3, 2018, Carter
25   filed his first MSJ in this matter. ECF No. 18. This Court denied that MSJ, ordering, “IT IS
26   FURTHER ORDERED that Plaintiff Shannon Carter's [18] Motion for Summary Judgment
27   is DENIED without prejudice as premature and until discovery has been completed.” ECF
28   No. 33. Carter’s MSJ is still premature as discovery has still not been completed.


30                                            Page 5 of 7
            Case 2:17-cv-01628-RFB-EJY Document 51 Filed 11/26/19 Page 6 of 7


1    III.   CONCLUSION
2           Carter’s MSJ should be denied as he has failed to show that there is no genuine
3    dispute as to any material fact as to any of the Defendants within this matter. Carter has
4    instead attempted to rely on allegations he has made against non-party Defendants and to
5    then claim that collectively, the “defendants” are liable. Additionally, Plaintiff’s motion was
6    brought prematurely as discovery is still being conducted and the MSJ deadline is
7    February 20, 2020. In the alternative, if Carter’s MSJ is not denied, Defendants should be
8    given until February 20, 2020, to respond.
9           DATED this 26th day of November, 2019.
10                                            AARON D. FORD
                                              Attorney General
11

12                                            By:   /s/ Matthew P. Feeley
                                                    MATTHEW P. FEELEY (Bar No. 13336)
13                                                  Deputy Attorney General
14                                                  Attorneys for Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                            Page 6 of 7
           Case 2:17-cv-01628-RFB-EJY Document 51 Filed 11/26/19 Page 7 of 7


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney
3    General, and that on November 26, 2019, I electronically filed the foregoing
4    OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (ECF
5    NO. 49) via this Court’s electronic filing system. Parties who are registered with this
6    Court’s electronic filing system will be served electronically.    For those parties not
7    registered, service was made by depositing a copy for mailing in the United States Mail,
8    first-class postage prepaid, at Las Vegas, Nevada, addressed to the following:
9          Shannon Carter, #70773
           Southern Desert Correctional Center
10         P.O. Box 208
           Indian Springs, Nevada 89070
11         Plaintiff, Pro Se
12

13                                          /s/ Carol A. Knight
                                            CAROL A. KNIGHT, an employee of the
14                                          Office of the Nevada Attorney General
15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                          Page 7 of 7
